SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): September 6, 2012 KEYUAN PETROCHEMICALS, INC. (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Nevada 333-124837 45-0538522 (STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION) (COMMISSION FILE NO.) (IRS EMPLOYEE IDENTIFICATION NO.) Qingshi Industrial Park Ningbo Economic & Technological Development Zone Ningbo, Zhejiang Province P.R. China 315803 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (86) 574-8623-2955 (ISSUER TELEPHONE NUMBER) Silver Pearl Enterprises, Inc. 1541 E. Interstate 30 Rockwall, Texas 75087 (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Copies to: Hunter Taubman Weiss LLP 17 State Street, Floor 20 New York, NY 10004 Tel: 212-732-7184 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 Corporate Governance and Management Item 5.02 Election of Directors; Effective as of September 6, 2012, the Board of Directors of Keyuan Petrochemicals, Inc. (the “Company”), appointed Mr. Yuxin Xiang (“James”) to serve as an independent director and Chairman of the Audit Committee. The Board of Directors determined that Mr. Xiang possesses accounting or related financial management experience that qualifies him as financially sophisticated within the meaning of Rule 5605-3(2)(A) of the Marketplace Rules of The Nasdaq Stock Market LLC and that he is an “audit committee financial expert” as defined by the rules and regulations of the Securities and Exchange Commission. Pursuant to the director agreement with the Company, Mr. Xiang will receive a fee of $2,000 per month for the term of the agreement. The Company will also reimburse Mr. Xiang for expenses related to his or her attending meetings of the board, meetings of committees of the board, executive sessions and shareholder meetings. Mr. Xiang is fluent in both English and Chinese and currently works as the President of CNX Consulting Inc. to provide financial reporting, asset management and capital transactions services to North American companies. He is also a director and Audit Committee member of five listed companies on the TSX and TSXV. Prior to joining CNX Consulting, Mr. Xiang served as the Chief Financial Officer of IND DairyTech Limited and the Chief Financial Officer of GobiMin Inc, both listed on the TSXV. Mr. Xiang worked in corporate finance management to a few TSX listed companies, including COM DEV International Ltd., ATS Automation Tooling Systems Inc. and CFM Corporation. Mr. Xiang holds a Bachelor of Arts from Huazhong University of Science & Technology in China and a Masters of Business Administration from York University. Mr. Xiang is a Certified Management Accountant (Ontario) and a Certified Public Accountant (Delaware). Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits Independent Director Agreement of Yuxin Xiang Press Release dated as of September 10, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Keyuan Petrochemicals, Inc. Date: September 10, 2012 By: /s/Chunfeng Tao Name: Chunfeng Tao Title: Chief Executive Officer 3
